UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):July 7, 2010 Acorda Therapeutics,Inc. (Exact name of registrant as specified in its charter) Delaware 000-50513 13-3831168 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 15 Skyline Drive, Hawthorne, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(914) 347-4300 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On July 7, 2010, Acorda Therapeutics, Inc. (“Registrant”) issued a press release announcing that Douglas Kargman, M.D., M.S., has joined Registrant as Vice President of Drug Safety, reporting to Thomas Wessel, M.D., Ph.D., Chief Medical Officer.Dr. Kargman will have responsibility for Registrant’s drug safety and risk management programs. A copy of the press release is attached hereto as Exhibit 99.1 and incorporated by reference into this item. . Item 9.01 Financial Statements and Exhibits (d)Exhibits 99.1Press Release dated July 7, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Acorda Therapeutics,Inc. July 7, 2010 By: /s/ David Lawrence Name: David Lawrence Title: Chief Financial Officer 2 Exhibit Index Exhibit No.Description 99.1Press Release dated July 7, 2010. 3
